Exhibit 10.1

 

LOGO [g847668g02p39.jpg]

 

Tel: (703) 903-2000

www.FreddieMac.com

  

Corporate Headquarters

8200 Jones Branch Drive

McLean, VA 22102

May 22, 2020

Christian M. Lown

* Address Redacted *

Dear Christian:

Congratulations!

On behalf of Freddie Mac’s Board of Directors, I am pleased to extend this offer
of employment to you for the position of Executive Vice President & Chief
Financial Officer, effective on a mutually agreed upon start date, reporting to
me, Freddie Mac’s Chief Executive Officer.

Since 1970, we’ve made home ownership and rental housing more accessible and
affordable for more people across the nation. Our promise to seller/servicers,
homeowners, renters, investors, and the American taxpayer is simple: we will
build a better Freddie Mac and a better housing finance system. It’s a big
promise, but one we’ve repeatedly delivered on.

As we look to the future, we need leaders who can continue positioning Freddie
Mac as a competitive, innovative force in the industry. With your skills and
experiences, you are the right leader, right now, to help us execute on our
mission for our customers and win in the commercial marketplace.

Congratulations again, and I look forward to you joining the Freddie Mac team!

Below is an outline of the terms and conditions of your employment with us,
including your compensation and benefits, which has been approved by the
Compensation & Human Capital Committee of the Board of Directors and the Federal
Housing Finance Agency (the “FHFA”).

Compensation

Your target total direct compensation (“Target TDC”) will be $3,000,000, which
will be pro-rated in the first calendar year of employment based on your start
date. Your Target TDC will consist of two components – Base Salary and Deferred
Salary – that are both paid in cash and are summarized below.

Base Salary – The annualized amount of your Base Salary will be $600,000.

Deferred Salary – The annualized amount of your Deferred Salary will be
$2,400,000 and is comprised of two components noted below.

 

  •  

At-Risk Deferred Salary – This portion of your Deferred Salary is equal to
thirty percent (30%) of your Target TDC, or $900,000, up to half of which may be
reduced based on the company’s performance against objectives established by
FHFA and up to half of which



--------------------------------------------------------------------------------

Compensation Terms – Christian M. Lown – May 22, 2020

Page 2 of 4

 

may be reduced based on both the company’s performance against corporate
objectives and your performance against individual objectives. At-Risk Deferred
Salary earned in each quarter will be paid on the last regular pay date in the
corresponding quarter of the second calendar year following the quarter in which
it was earned.

 

  •  

Fixed Deferred Salary – This portion of your Deferred Salary is equal to your
Target TDC less your Base Salary and At-Risk Deferred Salary, and is equal to
$1,500,000. Fixed Deferred Salary earned in each quarter will be paid on the
last regular pay date in the corresponding quarter of the following calendar
year.

Your compensation is governed by the Executive Management Compensation Program
(“EMCP”). To participate in the EMCP you must agree to the terms of the EMCP
Document, which outlines the terms and conditions of the compensation program
for senior officers.

Cash Award

In consideration of your acceptance of this offer and beginning employment with
Freddie Mac, you will receive a $1,275,000 cash award that will be paid in three
installments. The cash award is not considered “compensation” for purposes of
our tax qualified Thrift/401(k) Savings Plan or our non-qualified Supplemental
Executive Retirement Plan (“SERP”).

 

1)

$475,000 will be paid in February 2021

2)

$475,000 will be paid in February 2022

3)

$325,000 will be paid in February 2023

If your employment terminates due to a Termination Event, any unpaid
installments of the $1,275,000 Cash Award will be forfeited, and any installment
paid within one year of the Termination Event shall be subject to repayment. A
“Termination Event” shall mean:

 

  •  

You voluntarily resign employment; or

 

  •  

We terminate your employment due to the occurrence of any of the Forfeiture
Events described in the Recapture and Forfeiture Agreement.

In the event any installment of the Cash Award is subject to repayment, you
agree to repay to Freddie Mac the gross amount within 30 calendar days following
your termination date. You further agree and authorize Freddie Mac to withhold
any unpaid repayment amount from any outstanding Deferred Salary. You understand
and agree that you will pay any and all of Freddie Mac’s reasonable expenses,
including attorney’s fees and other costs, incurred in its obtaining repayment
and collection of any unpaid repayment amount.

Benefits

Our stage-in-life benefits and wellness offerings are some of the best in the
industry and are customizable for you to meet the unique needs of you and your
family—whether at work or at home, on the job or off. You will also be eligible
to participate in certain benefits available only to officers, including a
financial counseling reimbursement program and the executive retirement
benefits. You are immediately eligible for the financial counseling
reimbursement program and will become eligible for the executive retirement
benefits after completing one year of service.



--------------------------------------------------------------------------------

Compensation Terms – Christian M. Lown – May 22, 2020

Page 3 of 4

 

The medical, dental and vision benefits you elect will become effective on the
first day of the month after your first day of employment. You will
automatically be enrolled to contribute to the 401(k) Plan shortly after you
begin employment and become eligible for company contributions after one year of
service.

Background Check

Freddie Mac reserves the right to either revoke this offer of employment or
terminate your employment in the event you fail any component of your pre-hire
background check and drug test. If your employment is terminated for such
reason, it will constitute a Termination Event for purposes of the Cash Award.

General Terms and Conditions

Restrictive Covenant and Confidentiality Agreement

The terms of your compensation provided in this letter are contingent upon your
agreement to be bound by the terms of the Restrictive Covenant and
Confidentiality Agreement, which describes post-employment, non-competition and
non-recruitment restrictions as well as restrictions concerning treatment of
confidential information.

Recapture and Forfeiture Agreement

The terms of your compensation provided in this letter are also contingent upon
your agreement to be bound by the terms of the enclosed Recapture and Forfeiture
Agreement, which describes the circumstances under which certain compensation is
subject to repayment and/or forfeiture.

FHFA’s Review and Approval Authority

The terms and conditions of your compensation have been approved by FHFA.
Notwithstanding such approval and any provision of this letter, you acknowledge
and understand that any compensation paid or to be paid during or after your
employment remains subject to any withholding, escrow or prohibition consistent
with FHFA’s authority pursuant to the Federal Home Loan Corporation Act, as
amended, or the Federal Housing Enterprise Financial Safety and Soundness Act of
1992, as amended.

Outside Activities and Family Member Activities

During your employment with us, you agree to devote substantially all of your
time, attention, and energies to our business, and to not be engaged in any
other business activity unless permitted under our Outside Activities and Family
Member Activities policy. This restriction will not prevent you from devoting a
reasonable amount of time to charitable or public interest activities or from
making passive investments of your assets in such form or manner as you desire,
consistent with Freddie Mac’s Employee Trading policy, and except as provided
herein.



--------------------------------------------------------------------------------

Compensation Terms – Christian M. Lown – May 22, 2020

Page 4 of 4

 

Employment At-Will

Your employment with Freddie Mac shall be “at-will” and not for a fixed term.
You understand and acknowledge that no statement, whether written or verbal, by
the Company or any of its officers, employees or representatives may in any way
modify, alter, or change the “at-will” nature of your employment by Freddie Mac.
Both you and Freddie Mac retain the discretion to terminate the employment
relationship at any time, for any reason or no reason.

 

 

During your review of this letter, Freddie Mac expects that you have had the
opportunity to consult and receive assistance from appropriate advisors,
including legal, tax, and financial advisors.

This letter shall be construed, and the rights and obligations herein
determined, exclusively in accordance with the substantive law of the
Commonwealth of Virginia, excluding provisions of Virginia law concerning
choice-of-law that would result in the law of any state other than Virginia
being applied.

Return of Signed Documents:

Please confirm that the terms and conditions in this letter conform to your
understanding by returning a signed copy of this letter as well as copies of the
EMCP, the Recapture and Forfeiture Agreement and the Restrictive Covenant and
Confidentiality Agreement.

 

/s/ David M. Brickman

   

5/22/20

David M. Brickman

   

Date

Chief Executive Officer

   

I agree to the terms of this agreement.

 

/s/ Christian M. Lown

   

5/28/20

Christian M. Lown

   

Date